F IL E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                         U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                                 October 27, 2006
                                       T E N T H C IR C U IT
                                                                               Elisabeth A. Shumaker
                                                                                   Clerk of Court

 D A LE M .L. D EN N EY ,

                   Petitioner - A ppellant ,                      No. 06-3268
          v.                                                       (D. Kansas)
 M ICHAEL A. NELSO N, W arden;                           (D.C. No. 01-CV-3406-SAC )
 A TTO RN EY G EN ER AL O F
 KANSAS ,

                   Respondents - Appellees .



               O R D E R D E N Y IN G C E R T IF IC A T E O F A PP E A L A B IL IT Y *


Before H A R T Z , E B E L , and T Y M K O V IC H , Circuit Judges.


      Dale M . L. Denney seeks to appeal the district court’s denial of his motion

for relief under Fed. R. Civ. P. 60(b). He is currently serving sentences for his

1993 convictions in K ansas state court for multiple crimes, including sodomy,

sexual battery, and weapons charges. He can appeal only if we grant him a



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
certificate of appealability (COA). See 28 U.S.C. § 2253(c) (requiring a COA to

pursue an appeal); Spitznas v. Boone, No. 05-6236, 2006 W L 2789868, at *3

(10th Cir. Sept. 29, 2006) (requiring habeas movant to obtain a COA before

appealing district court’s denial of Rule 60(b) motion). W e deny a COA and

dismiss his appeal.

      In October 2001 M r. Denney filed in the United States District Court for

the District of Kansas an application for relief under 28 U.S.C. § 2254. The

district court denied his application, and we denied a CO A. M r. Denney then

filed two additional pleadings (the Rejected M otions) with the district court. One

sought to have his habeas application reinstated based on what he alleged was

new evidence supporting his entitlement to relief— a purported finding by a state

judge that there was no evidence in one of the cases against M r. Denney. The

second alleged a conspiracy among state officials to deprive him of his liberty by

tampering with DNA samples and evidence, and sought reinstatement of his

habeas application so that he could obtain corrective action.

      The district court characterized the Rejected M otions as attempts to file

“second or successive habeas petitions” under 28 U.S.C. § 2244(b)(3). It

therefore transferred the Rejected M otions to this court, and we refused to

authorize their filing in district court. See 28 U.S.C. § 2244(b)(2) & (3).




                                         -2-
      On April 5, 2006, M r. Denney filed in the district court a Rule 60(b) motion

challenging its failure to consider the merits of his Rejected M otions and its

characterization of them as second or successive habeas applications. The district

court reviewed his Rule 60(b) motion, found that it challenged this court’s

rejection of his prior request to permit the filing of his Rejected M otions, and

denied the motion. M r. Denney now seeks to appeal the district court’s ruling.

      W e have recently addressed the proper treatment of Rule 60(b) motions in

§ 2254 proceedings. See Spitznas, 2006 W L 2789868. To the extent that a

motion seeks relief from the state-court judgment, it is not a “true” Rule 60(b)

motion, but is instead a successive or second application for relief. See id. at *1.

It is a true Rule 60(b) motion if it “challenges only a procedural ruling of the

habeas court,” or “challenges a defect in the integrity of the federal habeas

proceeding.” Id. A movant may not appeal the denial of a Rule 60(b) motion

without first obtaining a COA from this court. See id. at *3.

      Because M r. Denney’s Rule 60(b) motion challenged a procedural ruling of

the district court (whether to characterize his Rejected M otions as second or

successive applications under § 2254), w e will treat it as a Rule 60(b) motion.

Perhaps our jurisdiction is barred by 28 U.S.C. § 2244(b)(3)(E) (circuit court’s

grant or denial of authorization to file a second or successive application is not




                                          -3-
subject to appeal, rehearing, or writ of certiorari). But in any event we deny a

COA, so we do not take jurisdiction to review the district court’s ruling.

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). In other words, an applicant must

show that the district court’s resolution of the constitutional claim was either

“debatable or wrong.” Id. If the application was denied on procedural grounds,

the applicant faces a double hurdle. Not only must the applicant make a

substantial showing of the denial of a constitutional right, but he must also show

“that jurists of reason would find it debatable . . . whether the district court was

correct in its procedural ruling.” Id. “W here a plain procedural bar is present and

the district court is correct to invoke it to dispose of a case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or

that the petitioner should be allowed to proceed further.” Id.

      The issue before us is whether the district court properly denied

M r. Denney’s Rule 60(b) motion. That denial was certainly proper if the motion



                                           -4-
lacked merit— that is, if the district court had correctly characterized the Rejected

M otions as second or successive applications for habeas relief. In our view, not

only was that characterization correct, but no reasonable jurist would have

decided otherwise. Both Rejected M otions were second or successive

applications under § 2254 because they sought to have M r. Denney’s convictions

set aside. See Spitznas, 2006 W L 2789868 at *1. Neither merely challenged a

procedural ruling by the federal district court or “ a defect in the integrity of the

federal habeas proceeding.” Id.; see United States v. Nelson, No. 06-6071, 2006

W L 2848113, *2 (10th Cir. Oct. 6, 2006) (discussing what type of pleading

constitutes a second or successive motion for relief).

      For the proposition that his Rejected M otions were not second or

successive applications, M r. Denney relies on In re Cabey, No. 04-277, 429 F.3d

93 (4th Cir. Nov. 15, 2005) vacated because reh’g granted (Jan. 10, 2006)

superseded by In re Cabey, No. 04-277 (4th Cir. June 30, 2006) (unpublished per

curiam order). In that case the prisoner “challenge[d] North Carolina’s

application of its parole statutes to him.” Id. at 4. The pertinent action by the

State had occurred after the prisoner had filed his original habeas application.

See id. The Fourth Circuit panel held that because his new habeas application

was challenging a sentencing event that happened after his original habeas

application had been denied, it raised issues that could not have been raised in his



                                           -5-
original application and therefore was not a second or successive application. See

id. at 8. M r. Denney contends that he, too, is relying on evidence that did not

exist until after he had filed the original application. But we find M r. Denney’s

reliance on Cabey unpersuasive. That opinion has been superseded by an

unpublished order. See In re Cabey, No. 04-277 (4th Cir. June 30, 2006). In any

event, the case is readily distinguishable because in this circuit, “a challenge to

the execution of a sentence should be brought under 28 U.S.C. § 2241,” Davis v.

Roberts, 425 F.3d 830, 833 (10th Cir. 2005), and § 2244(b) does not apply to

§ 2241 proceedings. Unlike the situation in Cabey, the challenge here is to the

original conviction and sentence.

      The district court’s denial of M r. Denney’s Rule 60(b) motion was neither

debatable nor wrong. W e therefore DENY a COA and DISM ISS the appeal.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -6-